COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  IN RE                                                         No. 08-20-00058-CR
                                                  §
  CHRIS SANCHEZ,                                          AN ORIGINAL PROCEEDING
                                                  §
                                  Relator.                        IN MANDAMUS
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the 41st District Court of El Paso County, and concludes that Relator’s petition for writ of

mandamus should be denied. We therefore deny the petition for writ of mandamus, in accordance

with the opinion of this Court.

       IT IS SO ORDERED THIS 20TH DAY OF MARCH, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.